Citation Nr: 1701493	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  08-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

 Appellant

ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to June 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center that granted service connection for migraines and assigned a noncompensable rating, effective May 10, 2006 (the date the Veteran's claim of service connection was received.)  An interim July 2015 rating decision of the North Little Rock, Arkansas, Regional Office (RO) granted an increased initial 10 percent rating.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran has not expressed satisfaction with the rating assigned, the appeal continues.

This matter was previously before the Board in October 2015, when it was remanded by another Veterans Law Judge to schedule a requested hearing.  In July 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.


FINDING OF FACT

It is reasonably shown that, throughout the period on appeal, the Veteran's migraines have been manifested by symptoms more nearly approximately very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

The criteria for a 50 percent disability rating for migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) have been met.  By correspondence dated in May 2006 and June 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates. 

The Veteran's Social Security Administration (SSA) and pertinent and identified post-service treatment records have been secured.  The AOJ arranged for VA examinations in March 2007, October 2011, and July 2015, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  Consequently, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.


Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's migraines are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 50 percent rating is warranted when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  

The record is not entirely clear as to how frequently the Veteran experiences migraines.  (Compare, e.g., March 2007 VA examination (noting that migraines have been stable at 2-3 times per month) with April 2009 hearing testimony (noting headaches 3-4 or more times per week) and February 2016 VA treatment record (noting headaches 2-3 times per week)).  This may reflect that the frequency varies over time.  However, the Board notes that even the lowest documented frequency (2-3 times per month) exceeds the frequency (once monthly) contemplated by a 30 percent rating.  Consequently, the Board's analysis will focus on the severity of the Veteran's migraines and whether they are consistent with the "characteristic prostrating attacks" described in the rating criteria.

On March 2007 VA psychiatric examination, the Veteran stated that he took early retirement when the plant where he was working closed, that he was regularly missing work at that time due to health problems, and that he hadn't sought work since that time due, in part, to his migraines.  On March 2007 VA headache examination, the Veteran reported that his migraines usually develop into strong, throbbing, pounding headaches with nausea, photophobia, and phonophobia, and that he has to lie down in a dark, quiet room for relief.  He reported that if he takes medication, the headaches resolve in a few hours, but that without medication they last much longer.

During an April 2009 Board hearing (on the issue of service connection), the Veteran testified that with medication, his headache pain is a 5 out of 10, but that without, his pain is 8-9 out of 10.  If he takes medication before they get too bad, he can still function.  However, if not, they are severe enough that they prevent all activity, he has symptoms of nausea and vomiting, and he has to lie down in a dark room.  He reported that the headaches last several hours.  

On October 2011 VA examination, the Veteran reported that his headaches would promptly abort with medication, but that without medication he had nausea, photophobia, and phonophobia, and he would seek out a dark room; the migraines abated after several hours.  The examiner opined that the Veteran's migraines were only incapacitating if the Veteran did not take medication.

On July 2015 VA examination, the examiner explained that migraines were considered incapacitating if they did not respond to medication.  Since the Veteran reported that his migraines responded quickly to medication, the examiner opined that they were not incapacitating and that the Veteran did not experience any prostrating attacks.  However, the examiner noted the Veteran's report that 3-4 times a month his medication makes him so sleepy that he has to take a nap.  The examiner opined that, while the napping was not evidence of incapacitation, it would affect the Veteran's ability to work on those days.

Significantly, the rating criteria under Diagnostic Code 8100 do not contemplate the ameliorating effects of medication to treat migraines; consequently, the Board is prohibited from assigning a disability rating based on the severity when such medication is taken.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Thus, to the extent that the July 2015 VA examiner opined that the Veteran's migraines are not incapacitating/prostrating because they respond to medication, the Board finds that such opinion is not consistent with the applicable caselaw and cannot be considered evidence against the Veteran's claim.

The Board notes that the medical evidence of record consistently indicates that without medication the Veteran must lie down in a dark, quiet room for several hours to treat symptoms of headache pain, nausea, photophobia, and phonophobia, and that his activity is impaired or prohibited during that time.  Additionally, the October 2011 VA examination report characterized the Veteran's headaches as "incapacitating" when medication was not used promptly.  Thus, the Board must find that the Veteran's migraines are incapacitating, which it also finds is consistent with the "characteristic prostrating attacks" contemplated by the rating schedule.  As the record indicates that the Veteran has experienced such headaches at least twice monthly, throughout the pendency of this appeal, his migraines exceed the criteria contemplated by a 30 percent rating, and a rating in excess of 10 percent is clearly warranted.

The Board must then consider whether a rating in excess of 30 percent is warranted.  The Board notes the Veteran's report on April 2007 VA examination that his headaches, along with his diabetes, prevented him from seeking employment.  The Board acknowledges that the Veteran was granted SSA disability benefits for disabilities other than headache, suggesting that his unemployability is due to other factors.  However, evaluating the Veteran's headaches as if medication was not used, as is required under Jones (and was not required for evaluation for SSA benefits), suggests that his headaches would leave him incapacitated (limiting his ability to work) for several hours anywhere from 2 days per month to several days per week.  Furthermore, the July 2015 VA examiner opined that the effects of migraine medication, themselves, would impair the Veteran's ability to work 3-4 days per month.  Thus, when considering the frequency of the Veteran's headaches in light of their severity without the use of medication, the Board finds that the disability picture more nearly approximates the criteria required for the 50 percent.  38 C.F.R. § 4.7.  Consequently, the Board finds that an increased 50 percent rating is warranted from the date service connection was effective.  This is the maximum schedular rating provided by regulation.

The Board has also considered whether an extraschedular rating for migraines is warranted at any point during the period on appeal.  The record does not suggest that the rating criteria are inadequate for rating the Veteran's migraines, so as to warrant referral for consideration of an extraschedular rating.  The effects of his service-connected disability, i.e., completely prostrating attacks resulting in severe economic inadaptability, are expressly contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board acknowledges that the matter of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU has been considered by the RO, and it was denied in a November 2016 rating decision (based on the Veteran's failure to complete the required TDIU claim form).  The Veteran has not initiated an appeal of that decision by filing a notice of disagreement (or submitted new and material evidence, such as the completed form), and the time allotted for such action has not yet expired.  Thus, the Board finds that the matter TDIU is not before the Board at this time and will not address it further.


ORDER

An initial 50 percent rating for the Veteran's migraines is granted.  The appeal is granted to that extent, subject to laws and regulations governing payment of VA monetary benefits.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


